CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 27, 2012, on the financial statements of the Jensen Portfolio, Inc., doing business as Jensen Quality Growth Fund, as of May 31, 2012, and for the periods indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to Jensen Quality Growth Fund’s Registration Statement on Form N-1A. /s/ Cohen Fund Audit Services, Ltd. Cohen Fund Audit Services, Ltd. Westlake, Ohio September 28, 2012
